755 N.W.2d 644 (2008)
Kenneth E. LEWIS, Plaintiff-Appellee, and
Wayne County Friend of the Court, Intervening Plaintiff,
v.
DAYTON FREIGHT LINES and Protective Insurance Company, Defendants-Appellants.
Docket No. 136723. COA No. 281810.
Supreme Court of Michigan.
September 22, 2008.
On order of the Court, the application for leave to appeal the May 12, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.